
	
		II
		111th CONGRESS
		1st Session
		S. 104
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To prohibit authorized committees and
		  leadership PACs from employing the spouse or immediate family members of any
		  candidate or Federal office holder connected to the committee.
		  
	
	
		1.Prohibition on employment of family members
			 of a candidate or Federal office holder by certain political
			 committees
			(a)In generalTitle III of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 431 et seq.) is amended by inserting after section 324
			 the following new section:
				
					325.Prohibition on employment of family members
				of a candidate or Federal office holder by certain political
				committees
						(a)In generalIt shall be unlawful for any authorized
				committee of a candidate or any other political committee established,
				maintained, or controlled by a candidate or a person who holds a Federal office
				to employ—
							(1)the spouse of such candidate or Federal
				office holder; or
							(2)any immediate family member of such
				candidate or Federal office holder.
							(b)Immediate family memberFor purposes of subsection (a), the term
				immediate family member means a son, daughter, stepson,
				stepdaughter, son-in-law, daughter-in-law, mother, father, stepmother,
				stepfather, mother-in-law, father-in-law, brother, sister, stepbrother, or
				stepsister of the
				Member.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
			2.Spouse lobbying
			 memberSection 207(e) of title
			 18, United States Code, is amended by adding at the end the following:
			
				(10)SpousesAny
				person who is the spouse of a Member of Congress and who was not serving as a
				registered lobbyist at least 1 year prior to the election of that Member of
				Congress to office and who, after the election of such Member, knowingly
				lobbies on behalf of a client for compensation any Member of Congress or is
				associated with any such lobbying activity by an employer of that spouse shall
				be punished as provided in section 216 of this
				title.
				.
		
